18 So. 3d 665 (2009)
J.A., Mother of J.A., A Minor Child, Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILIES, Appellee.
No. 1D09-3124.
District Court of Appeal of Florida, First District.
September 9, 2009.
Edith Sheeks, Civil Appellate Regional Conflict Counsel, Tallahassee, for Appellant.
Lori Lee Fehr, Pensacola; Kathryn E. Errington, Guardian Ad Litem Program, Pensacola, for Appellee.
PER CURIAM.
The appellant has sought review of an Order Granting Petition for Termination of Parental Rights. Although the lower tribunal has determined that the petition demonstrates sufficient grounds to terminate the appellant's parental rights, the order on appeal merely grants the petition and fails to actually terminate parental rights. Accordingly, the Court concludes that the order is not a final order and this appeal is premature. See E.S. v. Dept. of Children and Families, 836 So. 2d 1089 (Fla. 1st DCA 2003). The appeal is hereby dismissed for lack of jurisdiction. This dismissal is without prejudice to the appellant's right to seek appellate review upon entry of a final order formally terminating the appellant's parental rights.
DISMISSED.
KAHN, WEBSTER and ROBERTS, JJ., concur.